Citation Nr: 1523939	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  10-33 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post bunionectomy, left foot (claimed as Austin bunionectomy).

2.  Entitlement to an initial increased (compensable) rating for tinea versicolor of the chest, back, and neck with seborrheic dermatitis of the scalp (also claimed as skin rash and eczema).

3.  Entitlement to an initial rating in excess of 10 percent for history of chronic vaginitis (claimed as chronic vaginal discharge).

4.  Entitlement to service connection for a right knee disability, to include right knee meniscal tear (also claimed as chip bursitis, partial ACL tear).


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs

ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to February 1983, from July 1996 to February 1997 and from July 2002 to February 2004.  She also had periods of ACDUTRA and INACDUTRA from 2004 to 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

Right Knee Disability

The Veteran contends that she injured her right knee during INACDUTRA in July 2004, while serving in the Army Reserves.  Specifically, she claims that she injured her right knee while she was playing football (organized physical training) with her entire unit.  She claims that she did not seek medical treatment for her knee on base because by the time she realized her knee injury was a "big problem" it was too late to go to the medical facility there because it was closed.  Consequently, according to the Veteran, her company commander authorized her to go the Abington Memorial Hospital since she was over 200 miles from home and could not drive herself.  She claims that the next morning she went to the Naval clinic on post and a Line of Duty report was submitted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) 
(West 2014); 38 C.F.R. § 3.6(a), (d) (2014); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that she was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., her prior period of active duty) does not obviate the need to establish that she is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during her inactive service, the record must establish that she was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Service treatment records show that in her Report of Medical History completed in September 2003, the Veteran reported a history of arthritis, rheumatism or bursitis.  During a March 2004 reserve examination, she reported mild crepitation and arthritis in both knees.  However, her lower extremities were evaluated as normal at that time.

Private treatment records from the Abington Memorial Hospital show that the Veteran was seen at the emergency room on July 10, 2004, for right knee pain after playing football.  She was diagnosed at that time with right medial collateral ligament strain.

VA treatment records show that in July 2004, November 2004 and December 2004, the Veteran reported chronic right knee pain, which started after she twisted her right knee in July 2004 during PT/football.

As the Veteran points out, the only evidence referenced in the rating decisions that denied her claim are the July 2004 treatment records from the Abington Memorial Hospital.  There is no Line of Duty report from the Naval Base Medical Center currently associated with the claims file.  The Veteran also contends that there should be medical evidence from the Walter Reed Army Medical Center that supports her claim that her right knee was injured during INACDUTRA.  The Veteran has submitted documentation from the Department of the Army and the U.S. Army Human Resources Command, showing that she had periods of ACDUTRA and INACDUTRA from 2003 to 2006, including INACDUTRA from July 10, 2004 to July 11, 2004.  

However, the Board finds that in order to ensure that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration, an attempt should be made to verify all periods of ACDUTRA and INACDUTRA and to obtain the appellant's complete service treatment records and complete service personnel records, and to associate them with the claims file.
The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are not associated with the claims folder, a remand is required.  See 38 C.F.R. §3.159(c)(1).  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e). 

The Veteran was afforded a VA examination for her right knee in March 2006.  She reported that in July 2004, while playing football, she twisted her knee resulting in swelling and stiffness and she was diagnosed with a meniscal tear and treated with ice, Motrin and a brace.  The next day she was seen at a different clinic and was diagnosed with a twisted right knee.  She continued to have pain and swelling associated with exercise.  She ultimately went to Walter Reed Army Medical Center
where an MRI was performed revealing a meniscal tear and a partial ACL tear.  She was sent for physical therapy and was referred to an orthopedist.  The orthopedist diagnosed her with chip bursitis, but no specific treatment was offered.  She then saw a civilian doctor who offered to scope, but she declined.  She was diagnosed with a right knee meniscal tear, but the examiner did not offer an opinion as to the etiology of the diagnosed disability.

The examiner did not consider the above-noted evidence of right knee problems in the service treatment records.  Furthermore, he did not give an opinion on the etiology of the Veteran's current right knee disability, to include whether it was related to active duty, or incurred or aggravated during INACDUTRA in July 2004.  In this regard, the Board notes that there was no documented evidence of the Veteran's INACDUTRA in July 2004 at the time of the March 2006 VA examination.

Accordingly, the Board finds that a remand for a new VA orthopedic examination and opinion is also necessary to determine the etiology of any currently diagnosed right knee disability.

Increased Rating Claims

The last VA examination for the service-connected status post bunionectomy, left foot (left foot disability), was conducted over six years ago, in January 2009.  The Veteran claims that her disability has increased in severity since that time.  Specifically, she claims that she continues to experience severe pain, swelling, and stiffness, while walking, running, riding, and standing, on a weekly basis.  She has also reported that her foot "clearly has a marked deformity as the big toe is so crooked it lies under the second toe which causes that toe to overlap the third toe."  The Veteran also claims that her gait is abnormal because she cannot completely put weight on her left foot, so she compensates by walking on the outer side of the foot, which causes calluses in addition to her shoe taking on the unusual shape of her foot.  She also claims that she cannot wear shoes with a heel two or more inches high.  The Veteran has also reported that medical records show that her left dorsal hallux is laterally deviated at the IPJ level, and that her doctor has recommended another surgery to revise the hallux interphalangeus.  See August 2010 VA Form 9.

The last VA examination for the service-connected tinea versicolor of the chest, back, and neck, with seborrheic dermatitis of the scalp (skin disorder), was conducted over nine years ago, in March 2006.  The Veteran claims that her skin disability has increased in severity since that time.  Specifically, she claims that her skin disorder has become "extremely noticeable" on her scalp, hairline and ears (inside and behind), and that her scalp, face and the area behind her ears gets extremely dry, itchy, scaly and flaky.  She also claims that she has been prescribed medication for her skin condition from the VA, but because she is often not able to obtain a dermatology appointment, she treats the condition with over the counter medication.  She contends that she has used Beta Sal medicated shampoo and Head and Shoulders Intensive Solutions 2 for her scalp, that she has used Hydrocortisone and Aquaphor for her face and ears, and that she receives monthly scalp treatments from her beautician with tea tree leaves or olive oil.  See id.  

The last VA examination for the service-connected chronic vaginitis, was conducted over nine years ago, in March 2006.  The Veteran has reported that her vaginal disorder has increased in severity since that time.  See November 2007 notice of disagreement.  She has also reported that although she receives continuous treatment for her condition, including antibiotics, tea tree oil, olive oil extract, and vitamin supplements, her symptoms, which include itchiness and white discharge with a foul fishy odor, are not controlled.  See August 2010 VA Form 9.  Such symptoms, if substantiated on examination, would meet the criteria for a compensable rating under Diagnostic Code 7611.

The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the evidence of increased symptomatology, and the length of time since the last VA examinations, a remand is warranted to obtain contemporaneous examinations for the service-connected left foot disability, skin disorder, and chronic vaginitis.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). 

The Board notes that the Veteran indicated in her August 2010 VA Form 9, that since 2007, she had been treated for her chronic vaginitis several times in the "Women's Health" department, and prescribed antibiotics.  A review of the VA treatment records currently associated with the claims file shows treatment for symptoms of menopause, but no treatment for vaginitis.  In addition, there are no private treatment records on file that document treatment for vaginitis or any other vaginal disorder.  

In addition, the Board notes that the Veteran reported that that her podiatrist had recommended another foot surgery to revise the left hallux interphalangeus.  There are no treatment records of a foot surgery since the last surgery in March 2008 currently associated with the claims file.  

The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are not associated with the claims folder, a remand is required.  See 38 C.F.R. §3.159(c)(1).  Furthemore, VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA is to request that the claimant obtain the records and provide them to VA.  
38 C.F.R. § 3.159(e)(2) (2014).  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e). 

Additionally, the Board notes that the VA treatment records in the claims file and the Virtual VA e-folder only date to May 2009.  As the Veteran receives treatment for his service-connected disabilities at VA, the records are relevant to the Veteran's claim.  Consequently, the Board requests the Veteran's complete VA treatment records from May 2009 to the present.

The appellant is hereby notified that it is the appellant's responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014).


Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent VCAA notice which sets forth the pertinent law and regulations regarding ACDUTRA and INACDUTRA.

2.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her currently diagnosed left foot disability, skin disorder, chronic vaginitis, and right knee disability.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

The RO should also obtain any outstanding VA medical records dated since May 2009.

3.  Verify all periods of the appellant's INACDUTRA and ACDUTRA.

4.  Contact the appropriate entity or entities, to request the complete service treatment records and service personnel records pertaining to the appellant's period of service in the U.S. Army Reserves from 2003 to 2006.  All attempts to obtain the records must be documented in the claims file and must be performed in accordance with 38 C.F.R. § 3.159(c)(2).  If no such records exist, or they are otherwise unavailable, the claims file should be documented accordingly.

The appellant should be asked to submit copies of any pertinent records in her possession.

5.  Following completion of the above, afford the Veteran a VA examination to evaluate the current severity of her service-connected left foot disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Any indicated studies, including X-ray studies should be performed.

The examiner should describe with specificity all symptomatology and functional impairment due to the Veteran's service-connected left foot disability, including any associated scars, and report examination findings to allow for application of Diagnostic Codes 5280 and 5284. 

A complete rationale should be given for all opinions and conclusions expressed.

6.  Then, afford the Veteran a VA examination of her skin, preferably by a dermatologist, if available, to determine the current severity and all manifestations of her service-connected tinea versicolor and seborrheic dermatitis.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

If possible, the examination should be scheduled during a flare-up.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The examiner should:

a. measure and record all areas affected by the service-connected skin disability, and the percentage of the entire body and exposed areas affected. 

b. If the examination is not conducted during an episode of flare-ups on all affected areas, estimate the percentages affected based on the Veteran's reports and other evidence. 

c. State the frequency of treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs. 

d. Measure and record any disfigurement of the head, face, or neck; and the nature of any scars related to the skin disability.

7.  Then, afford the Veteran a VA examination by a gynecologist, to determine the current severity and all manifestations of her service-connected chronic vaginitis.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Any indicated studies should be performed.

The examiner should describe with specificity all symptomatology and functional impairment due to the Veteran's service-connected vaginitis, and report examination findings to allow for application of Diagnostic Code 7611. 

8.  Then, afford the Veteran an examination to determine the etiology of any currently present right knee disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies, including X-ray studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current right knee disability, in whole or in part, is etiologically related, either by incurrence or aggravation, to the Veteran's period of INACDUTRA in July 2004.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion. 

The examiner is also advised that the absence of evidence in the service treatment records pertaining to a verified period of service is an insufficient basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

9.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

10.  Readjudicate the appellant's claims.  If any benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

